August 5, 2009 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS 40 Act File No.: 811 - 8211 33 Act File No.: 333 - 26513 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 18 to the Registration Statement, electronically filed with the Securities and Exchange Commission on July 28, 2009. Please address any comments or questions to the attention of the undersigned at (212) 922-6858. Very truly yours, /s/ Monica Giron Monica Giron Paralegal MG/
